DETAILED ACTION

This Office action is in response to papers filed on 30 July 2021.

Claims 29-48 are pending and presented for examination.  Claims 1-28 have been canceled.

Applicant's submission of references on form PTO-1449, filed on July 30, 2021 and October 21, 2021, have been considered. A signed copy each form is attached. 

This Examiner has noticed that many sets of prior claims have been filed with this application. Claims 1-25 have been filed on July 30, 2021 with the WO 2020/157468 and PCT/GB2020/050157.  Claims 26-45 have been filed on July 30, 2021 with claims 1-25 being canceled as a preliminary amendment– these claims have not been entered by the USPTO.  Claims 1-28 have been filed on July 30, 2021 with the WO 2020/157468 and PCT/GB2020/050157.  Claims 29-48 have been filed on January 3, 2022, with claims 1-28 having been canceled, as a preliminary amendment are being presently examined.  The Patent Publication, USPAP No. 2022/0043408 A1 published by the USPTO includes claims 26-45 with a cancelation of claims 1-25.  It is not clear which set of claims were presented for examination to the UK Patent Office and which claims represent those that were allowed.  However as stated above, claims 29-48 are presented for examination by the USPTO.  Applicant is requested to verify and clarify this issue with proper listing of the allowed claims as well as claims included and canceled for examination purposes and to enable clear understanding and recordation in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claims 29-42 are directed to a “building monitor for controlling an environment in a region of a building” while claims 43-47 focus on “a method of controlling an environment in a region of a building” and claim 48 recites a “non-transitory computer readable storage medium having stored thereon computer
readable instructions that, when executed at a computer system, cause the computer system to perform a method of controlling an environment in a region of a building”.  The three embodiments do not have an association or relationship with one another.  The building monitor of claims 49-42 are not used or is nowhere stated as being included within the controlling environment of claims 43-48; therefore the claims do not appear to include proper structural relationships.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “unique” in claim 369 is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2018/0292520 A1 to Bermudez et al..

Regarding independent claims 29, 43, and 48, a building monitor for controlling an environment in a region of a building, the monitor being configured to couple to a building system and operable to change a state of a building system or method of controlling an environment in a region of a building, or a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform a method of controlling an environment in a region of a building,  the monitor and method comprise:
a processor – (taught in paragraph [0022] as “performed by an occupancy-detection system as described herein that includes one or more processors, RF receivers, and RF transmitters”), and
a receiver coupled to the processor, the receiver being configured to wirelessly detect the presence of one or more electronic device, by observing a wireless signal over a network to which the receiver does not belong, thereby to indicate an occupancy level of the region of the building – (taught in paragraphs [0022], [0024] – [0025] where the inclusion of receivers is stated in paragraph [0022] as aforementioned, the aspect of the receiver not belonging to a network is addresses in paragraphs [0024]-
the processor being configured to:
determine whether the detected electronic device is indicative of occupancy in dependence on a time-varying characteristic of the wireless signal – (taught in paragraph [0027] as “occupancy-detection method 100 performs the change-point detection analysis in a sequential, or online, manner such that the method is continually seeking to recognize change-points in the sampled received RF signal(s). Time-series sequential change-point detection algorithms are well-known …”; and 
receive an environmental signal indicative of an environmental condition in the region of the building – (taught in paragraph [0032] as “one or more additional sensors, for example including, but not limited to, carbon dioxide sensors, temperature sensors, and/or air turbulence sensors, can also, or alternatively, be integrated to an occupancy-detection system of the present disclosure for better performance. The change-point detection algorithm can readily be designed to take consideration of multi-dimension/multivariate inputs …”;
 the monitor being configured to output a signal for controlling the state of the building system in dependence on the indicated occupancy level and the indicated environmental condition; in which the monitor is configured to output the signal in dependence 

With claims 30 and 44, the configuration to determine a change in at least one of the indicated occupancy level, and the indicated environmental condition and to control the state of the building system in dependence on the determined change is claimed.  This aspect of the instant invention is taught in paragraphs [0029] and [0034], paragraph [0034] teaches the occupancy level while paragraph [0029] teaches the environmental condition feature.   

As per claims 31 and 45, in which the time-varying characteristic comprises one or more of a received signal strength of the wireless signal, an activity level of the wireless signal and a connectivity profile of the electronic device is claimed.  Bermudez teaches this in paragraph [0026] as “after receiving the RF signal(s) at step 105, at step 110 the signal strength of the RF signal(s) is sampled, for example, using received signal strength indicator (RSSI)”.

In claim 32 and 46, in which the activity level of the wireless signal comprises a data rate and/or a packet rate is stated.  The use of data rate is taught in paragraph [0026] as “examples of useful statistical measures include the mean and variance of the received RF signal(s). The updating of the statistical measure(s) may be performed in any suitable manner…”.

Claim 33 states in which the connectivity profile comprises a binary measure of connectivity.  In paragraph [0044] Bermudez teaches the use of coding to operate 

Regarding claim 34 the processor is configured to determine that there is a change in signal strength when the signal strength changes by more than one or both of: a predetermined threshold change; and a predetermined proportion of an observed signal strength is stated.  Bermudez describes this element of the instant invention in paragraph [0030] where the change in signal strength is determined by threshold or proportion with the change-point algorithm. 

With claim 35 the processor is configured to discriminate between different types of electronic device based on the connectivity profile is recited.  The varied connections of the devices is taught by Bermudez in paragraph [0028] where the strength of the signal is determined to evaluate the device is explained.

As per claim 36 the processor is configured to determine how many unique users are present in a given time frame based on the discrimination between different types of electronic device is claimed.  This element of the instant invention is explained by the prior art reference in paragraph [0026] where “after receiving the RF signal(s) at step 105, at step 110 the signal strength of the RF signal(s) is sampled, for example, using received signal strength indicator (RSSI). Using the sampled signal strength, occupancy-detection method 100 may update one or more statistical measures of the received RF signal(s)” is stated.

In claims 37 and 47the environmental signal is claimed as being indicative of a plurality of environmental conditions in the region of the building.  Bermudez teaches 

Claim 38 claims the indicated occupancy level is in a first occupancy band, and
the indicated environmental condition is in a first environmental condition band,
the monitor is configured to control the state of the building system to be in a first building system state; and in which the monitor is configured to control the state of the building system to be in a second building system state where the indicated occupancy level changes to a second occupancy band; and/or control the state of the building system to be in a third building system state where the indicated environmental condition changes to a second environmental condition band.  This aspect of the instant invention is described by Bermudez in paragraphs [0030]-[0031] in view of the change-point detection algorithm. 

In claim 39 the environmental signal is indicative of air quality.  This is taught in paragraph [0029] where “change over time due to environmental changes, which include all moving people, animals, objects, and humidity variations” which does not preclude air.

Regarding claims 40 and 41, in which the environmental signal comprises an indication of whether the region of the building is in fluid communication with an external environment and the one or more electronic device is associated with the region of the building, respectively, is claimed.  Bermudez teaches this feature in paragraph [0029] where environmental changes are included in the data transmitted and “more significant effects on the received signal strength compared to activities outside of the monitored space. Following this observation, this random process (received signal strength over time) is modeled following two distinct distributions--room occupied and room unoccupied. While the two distributions may have a number of differences” is explained.

With claim 42 the processor is configured to output a control signal to the building system to cause a change in the state of the building system is recited.  As explained in paragraphs [0026]-[0027] the occupancy-detection method performs a change=point detection analysis to determine whether or not the received signal strength exhibits that a change has occurred.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
 http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 23, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119